Case 3:19-cv-07185-JSC Document 58-2 Filed 07/22/20 Page 1 of 8




            EXHIBIT B
            Case
            Case 3:19-cv-07185-JSC
                 3:19-cv-05081-WHO Document
                                    Document58-2
                                             54 Filed
                                                 Filed 07/22/20
                                                       07/22/20 Page
                                                                Page 12 of
                                                                        of 78




 1   Michael D. Seplow, SBN 150183
     mseplow@sshhzlaw.com
 2
     Aidan C. McGlaze, SBN 277270
 3   amcglaze@sshhzlaw.com
     Schonbrun Seplow Harris Hoffman & Zeldes LLP
 4
     11543 W. Olympic Blvd.
 5   Los Angeles, CA 90064
     Tel: 310-396-0731
 6
     Fax: 310-399-7040
 7
     Gerard V. Mantese (MI Bar # P34424)
 8
     gmantese@manteselaw.com
 9   David Honigman (MI Bar # P33146)
10   dhonigman@manteselaw.com
     Kathryn Eisenstein (MI Bar #P66371)
11   keisenstein@manteselaw.com
12   Mantese Honigman, P.C.
     1361 E. Big Beaver Road
13   Troy, MI 48083
14   Tel: 248-457-9200
     Fax: (248)-457-9201
15
16   Attorneys for Plaintiffs and Proposed Class Members
     [Additional counsel on following page]
17
18                  UNITED STATES DISTRICT COURT
       NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
19
20   ROSEMARIE VARGAS,                             Case No. 3:19-cv-5081-WHO
     KISHA SKIPPER, JAZMINE
21   SPENCER, DEILLO RICHARDS, on                  PLAINTIFFS’ BRIEF IN
22   behalf of themselves individually, and on     OPPOSITION TO DEFENDANT’S
     behalf of all others similarly situated,      ADMINISTRATIVE MOTION TO
23                                                 CONSIDER WHETHER CASES
24                       Plaintiffs,               SHOULD BE RELATED
     vs.
25                                                 Judge: Hon. William H. Orrick
26   FACEBOOK, INC.                                Courtroom 2, 17th Floor
                                                   Action Filed: August 16, 2019
27                       Defendant.
28
                                                                             3:19-cv-5081-WHO
      PLAINTIFFS’ BRIEF IN OPPOSITION TO DEFENDANT’S ADMINISTRATIVE MOTION TO CONSIDER
                               WHETHER CASES SHOULD BE RELATED
            Case
            Case 3:19-cv-07185-JSC
                 3:19-cv-05081-WHO Document
                                    Document58-2
                                             54 Filed
                                                 Filed 07/22/20
                                                       07/22/20 Page
                                                                Page 23 of
                                                                        of 78




 1   Wilmer Harris, SBN 150407
     wharris@sshhzlaw.com
 2
     Schonbrun Seplow Harris Hoffman & Zeldes LLP
 3   715 Fremont Ave., Suite A
     South Pasadena, CA 91030
 4
     Tel: 626-441-4129
 5   Fax: 626-283-5770
 6   Patricia A. Stamler (MI Bar #35905)
     pstamler@hertzschram.com
 7   Elizabeth Thomson (MI Bar #53579)
 8   lthomson@hertzschram.com
     Matthew Turchyn (MI Bar #76482)
 9
     mturchyn@hertzschram.com
10   Hertz Schram PC
     1760 S. Telegraph Road, Suite 300
11
     Bloomfield Hills, MI 48302
12   Tel: 248-335-5000
     Fax: 248-335-3346
13
     Attorneys for Plaintiffs and Proposed Class Members.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                           3:19-cv-5081-WHO
      PLAINTIFFS’ BRIEF IN OPPOSITION TO DEFENDANT’S ADMINISTRATIVE MOTION TO CONSIDER
                               WHETHER CASES SHOULD BE RELATED
            Case
            Case 3:19-cv-07185-JSC
                 3:19-cv-05081-WHO Document
                                    Document58-2
                                             54 Filed
                                                 Filed 07/22/20
                                                       07/22/20 Page
                                                                Page 34 of
                                                                        of 78




 1                                   INTRODUCTION
 2         Defendant Facebook, Inc. (“Facebook”), significantly overstates the similarities
 3   between this case and the later-filed action Opiotennione v. Facebook, Inc., No. 19-cv-
 4   07185-JSC, (“Opiotennione”). Contrary to Facebook’s cursory analysis of the two cases,
 5   there are not sufficient similarities between them to warrant relating them under Civil
 6   L.R. 3-12. This is a case brought under the federal Fair Housing Act and the New York
 7   Human Rights Law based on Facebook’s maintenance of advertising platforms that
 8   enable and encourage advertisers to discriminate against Facebook’s users based on race
 9   and a number of other protected characteristics. (See ECF No. 48.) In contrast,
10   Opiotennione involves allegations that Facebook violated California’s Unruh Civil
11   Rights Act and the D.C. Human Rights Act, based on Facebook’s display of
12   advertisements for financial services that allegedly discriminate solely on the bases of
13   age and sex. (Ex. 1.)
14         Facebook’s motion should be denied because it was not filed “promptly” upon
15   learning of the two purportedly related actions, as required under Civil L.R. 3-12(a).
16   Moreover, this case is not, in fact, related with Opiotennione under Civil L.R. 3-12(b)
17   because the two cases are brought by different Plaintiffs with different causes of action
18   and different facts. They have little in common other than a common Defendant,
19   Facebook, and allegations of civil rights violations regarding Facebook’s advertising
20   practices. Accordingly, Facebook’s motion should be denied because this case is not
21   related to Opiotennione under Civil L.R. 3-12(a).
22                                 STATEMENT OF FACTS
23         Plaintiffs, Rosemarie Vargas, Kisha Skipper, Jazmine Spencer, and Deillo
24   Richards, filed their original Class Action Complaint in this case on August 16, 2019
25   (ECF No. 1.) On July 13, 2020, Plaintiffs filed their First Amended Class Action
26   Complaint (the “FAC”). (ECF No. 48.) In the FAC, Plaintiffs allege that Facebook’s data-
27   collection algorithms and ad platform illegally enable redlining by excluding Facebook
28   users from housing opportunities based on race, color, sex, familial status, disability,
                                                 1                             3:19-cv-5081-WHO
         PLAINTIFFS’ BRIEF IN OPPOSITION TO DEFENDANT’S ADMINISTRATIVE MOTION TO CONSIDER
                                  WHETHER CASES SHOULD BE RELATED
            Case
            Case 3:19-cv-07185-JSC
                 3:19-cv-05081-WHO Document
                                    Document58-2
                                             54 Filed
                                                 Filed 07/22/20
                                                       07/22/20 Page
                                                                Page 45 of
                                                                        of 78




 1   national origin, and/or other protected classes. (ECF No. 1, at ⁋ 54–93.) Specifically,
 2   Facebook created and maintained advertising tools that allowed advertisers to exclude
 3   individuals from the audiences of housing advertisements based on protected
 4   characteristics, and subsequently approved and published those advertisements.
 5         Based on their factual allegations, Plaintiffs allege claims under the Fair Housing
 6   Act, 42 U.S.C. § 3604 (a), (c), and (d) and 42 U.S.C. § 3606, as well as the New York
 7   Human Rights Law, N.Y. Exec. L. § 290 et seq. (ECF No. 48, at 27–31.) Plaintiffs are
 8   pursuing this case as a class action for equitable relief, injunctive relief, and damages
 9   under Fed. R. Civ. P. 23(a), (b)(2), and (b)(3) on behalf of a putative nationwide class
10   and a New York subclass.
11         Opiotennione was filed on October 31, 2019. The Opiotennione plaintiff, Neuhtah
12   Opiotennione, filed her Amended Complaint for Violations of State Laws on March 31,
13   2020. (Ex. 1.) In her Amended Complaint, Opiotennione alleges that Facebook’s
14   advertising tools excluded her from viewing Facebook advertisements regarding financial
15   services based on her age and sex. (Ex. 1, at p. 2.) Accordingly, she asserts that she was
16   denied full and equal access to Facebook’s accommodations in violation of California’s
17   Unruh Civil Rights Act, Cal. Civil Code §§ 51, 51.5, 52(a), and the D.C. Human Rights
18   Act, D.C. Code §§ 2-1402.31. Id. Opiotennione is seeking to certify her case as a class
19   action seeking damages under Fed. R. Civ. P. 23(a) and (b)(3). (Ex. 1, at ⁋ 124.)
20                                     LEGAL STANDARDS
21         In this District, cases are related if:
22         (1) The actions concern substantially the same parties, property, transaction or
23              event; and
24         (2) It appears likely that there will be an unduly burdensome duplication of
25              labor and expense or conflicting results if the cases are conducted before
26              different Judges.
27   Civil L.R. 3-12(a). Neither of these elements is met. Also, a party seeking to relate two
28   cases must file a motion under Local Rule 3-12 “promptly” upon “know[ing] or learn[ing]
                                                 2                             3:19-cv-5081-WHO
         PLAINTIFFS’ BRIEF IN OPPOSITION TO DEFENDANT’S ADMINISTRATIVE MOTION TO CONSIDER
                                  WHETHER CASES SHOULD BE RELATED
             Case
             Case 3:19-cv-07185-JSC
                  3:19-cv-05081-WHO Document
                                     Document58-2
                                              54 Filed
                                                  Filed 07/22/20
                                                        07/22/20 Page
                                                                 Page 56 of
                                                                         of 78




 1   that an action, filed in or removed to this district is (or the party believes that the action
 2   may be) related to an action which is or was pending in this District as defined in Civil
 3   L.R. 3-12(a).” Civil L.R. 3-12(b).
 4          This Court has recognized that “implicit in Civil Local Rule 3-12(a) is the principle
 5   that single judges of this Court do not become responsible for all cases arising in one area
 6   of law, even when some of the same parties are involved.” Allen v. City of Oakland, No.
 7   C00-4599 THE, 2011 U.S. Dist. LEXIS 135556, at *6 (N.D. Cal. Nov. 23, 2011). Even
 8   if cases involve similar factual allegations and legal issues, relation under L.R. 3-12 is
 9   not appropriate unless it would conserve judicial resources and promote the efficient
10   resolution of the cases. Ess Tec., Inc. v. Townshend, No. C-99-202929 RMW, 2001 U.S.
11   Dist. LEXIS 26350, at *16 (N.D. Cal. Nov. 27, 2001). Similar cases “can proceed before
12   different judges without being unduly burdensome” when they involve issues that do not
13   overlap. Asus Computer Int’l v. Interdigital, Inc., No. 15-cv-01716-BLF, 2015 U.S. Dist.
14   LEXIS 195785, at *3–4 (N.D. Cal. Jun. 15, 2015.
15                                          ARGUMENT
16   I.     Facebook Failed to File “Promptly,” as Required by Civil L.R. 3-12(b).
17          Facebook’s motion should be denied because it was not filed “promptly” in
18   accordance with Civil L.R. 3-12(b). This Court has recognized that an unjustified delay
19   is a proper basis to deny a motion to relate cases under Civil L.R. 3-12(b). See Rezner v.
20   Bayerische Hypo-Und Vereinsbank AG, No. C 06-02064 JW, 2009 U.S. Dist. LEXIS
21   103769, at *4–5 (N.D. Cal. Oct. 23, 2009) (holding that the “lapse of nearly a year” before
22   a party sought to relate cases did “not meet the requirement under the Civil Local Rules
23   that a motion to relate cases must be filed promptly”); see also Dave Drilling Envtl. Eng'g,
24   Inc. v. Gamblin, No. 14-cv-02851-WHO, 2015 U.S. Dist. LEXIS 86919, at *2 (N.D. Cal.
25   Jul. 2, 2015) (Orrick, J.) (holding that it was “misconduct” for a party to bring a related
26   lawsuit “without filing a notice of related cases”).
27          Facebook request to relate this case with Opiotennione was not brought promptly.
28   The Vargas case was filed on August 16, 2019. Opiotennione was filed on October 31,
                                                  3                             3:19-cv-5081-WHO
          PLAINTIFFS’ BRIEF IN OPPOSITION TO DEFENDANT’S ADMINISTRATIVE MOTION TO CONSIDER
                                   WHETHER CASES SHOULD BE RELATED
              Case
              Case 3:19-cv-07185-JSC
                   3:19-cv-05081-WHO Document
                                      Document58-2
                                               54 Filed
                                                   Filed 07/22/20
                                                         07/22/20 Page
                                                                  Page 67 of
                                                                          of 78




 1   2019. Thus, it took Facebook almost nine months after the filing of a purportedly related
 2   case to bring this motion under Civil L.R. 3-12(b). Given the allegations in these two
 3   cases, Facebook knew or should have known that this case and Opiotennione involved
 4   the issues it now claims support relation as soon as Opiotennione was filed. Facebook’s
 5   motion is anything but “prompt” after its delay. Thus, Facebook’s motion should be
 6   denied because it does not comply with the applicable Local Rule. See Rezner, 2009 U.S.
 7   Dist. LEXIS 103769, at *4–5.
 8   II.     This Case Does Not Concern Substantially the Same Parties, Property,
 9           Transaction, or Event as Opiotennione.
10           Even if this Court looks beyond Facebook’s delay, Facebook’s motion should be
11   denied because this case is not, in fact, related to Opiotennione because it does not involve
12   the same parties, property, transaction, or event as Opiotennione. This case does not have
13   any plaintiffs in common with Opiotennione. (Compare ECF No. 48 with Ex. 1.) The
14   transactions and events at issue in this case are different than those at issue in
15   Opiotennione because this case involves housing discrimination based on race, color, sex,
16   familial status, disability, national origin, and/or other protected classes, while
17   Opiotennione is solely based on age and sex discrimination. (Compare ECF No. 1, at ⁋
18   54–93 with Ex. 1, at p. 2.) The subject matters are different – financial transactions versus
19   housing. Also, the classes sought to be certified are different: Plaintiffs here case seek
20   certification of damages and injunctive classes under Fed. R. Civ. P. 23(a), (b)(2), and
21   (b)(3), while the plaintiff in Opiotennione seeks certification of a damages class under
22   Fed. R. Civ. P. 23(a) and (b)(3).
23           Facebook appears to be seeking to make this Court responsible for all civil rights
24   cases brought against it that involve its advertising platform. Thus, Facebook’s motion
25   runs afoul of this Court’s holding that “implicit in” Civil L.R. 3-12 is that it cannot to be
26   used to make a single judge responsible for all cases of a certain type, even if a common
27   party is involved. See Allen, 2011 U.S. Dist. LEXIS 135556, at *6. Facebook has not
28   shown that this case is factually related to Opiotennione.
                                                   4                             3:19-cv-5081-WHO
           PLAINTIFFS’ BRIEF IN OPPOSITION TO DEFENDANT’S ADMINISTRATIVE MOTION TO CONSIDER
                                    WHETHER CASES SHOULD BE RELATED
               Case
               Case 3:19-cv-07185-JSC
                    3:19-cv-05081-WHO Document
                                       Document58-2
                                                54 Filed
                                                    Filed 07/22/20
                                                          07/22/20 Page
                                                                   Page 78 of
                                                                           of 78




 1   III.     There Will Not Be Unduly Burdensome Duplication of Labor and Expense or
 2            Conflicting Results if This Case Is Conducted Before a Different Judge than
 3            Opiotennione.
 4            Facebook has also failed to demonstrate that there will not be “unduly
 5   burdensome” duplication of labor and expense, or a risk of conflicting results if this case
 6   and Opiotennione proceed before different judges. Facebook does not even argue that
 7   there will be unduly burdensome duplication of labor and expense by proceeding before
 8   two different judges. (See ECF No. 50.) Instead, Facebook solely argues that there is a
 9   risk of inconsistent results. As discussed above, this case and Opiotennione are based on
10   different facts. There will be no unduly burdensome duplication of labor or expense if
11   these actions proceed before different judges.
12                                          CONCLUSION
13            Plaintiffs request that this Court deny Defendant’s Administrative Motion to
14   Consider Whether Cases Should Be Related (ECF No. 33.).
15
16   Dated: July 22, 2020                      Respectfully Submitted,
17                                             SCHONBRUN SEPLOW HARRIS
                                               HOFFMAN & ZELDES LLP
18                                             MANTESE HONIGMAN, P.C.
19                                             HERTZ SCHRAM PC

20                                      By:     /s/ Michael D. Seplow
                                               __________________________________
21                                             Michael D. Seplow
                                               Attorneys for Plaintiffs/Proposed Class Members.
22
23
24
25
26
27
28
                                                    5                             3:19-cv-5081-WHO
            PLAINTIFFS’ BRIEF IN OPPOSITION TO DEFENDANT’S ADMINISTRATIVE MOTION TO CONSIDER
                                     WHETHER CASES SHOULD BE RELATED
